UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB þQUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2007 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 001-15061 ATLANTIC BANCGROUP, INC. (Exact Name of small business issuer as specified in its charter) Florida 59-3543956 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1315 S. Third Street Jacksonville Beach, Florida32250 (Address of Principal Executive Offices) (904) 247-9494 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES ýNO o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO ý State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding as of August 3, 2007 Common Stock Common Stock – 1,247,516 Par Value $0.01 per share Transitional Small Business Format (check one):YES oNO ý ATLANTIC BANCGROUP, INC. AND SUBSIDIARY FORM 10-QSB - FOR THE QUARTER ENDED JUNE 30, 2007 INDEX PAGE NUMBER PART I - FINANCIAL INFORMATION Item 1 - Financial Statements Condensed Consolidated Statements of Financial Condition as of June 30, 2007 (Unaudited) and December 31, 2006 3 Condensed Consolidated Statements of Income and Comprehensive Income for the Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) 5 Condensed Consolidated Statements of Stockholders' Equity (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 - Controls and Procedures 23 PART II - OTHER INFORMATION 24 SIGNATURES 26 Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in Thousands, Except Per Share Data) June 30, 2007 December 31, (Unaudited) 2006 ASSETS Cash and due from banks $ 9,513 $ 6,566 Federal funds sold 9,675 11,133 Total cash and cash equivalents 19,188 17,699 Investment securities, available-for-sale 28,053 29,805 Investment securities, held-to-maturity (market value of $15,288 in 2007 and $10,138 in 2006) 15,765 10,032 Restricted stock, at cost 746 735 Loans, net 181,129 176,109 Bank premises and equipment 3,905 3,960 Accrued interest receivable 1,388 1,223 Deferred income taxes 1,013 860 Investment in unconsolidated subsidiary 93 93 Cash surrender value of bank-owned life insurance 4,591 2,543 Other assets 469 438 TOTAL $ 256,340 $ 243,497 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Noninterest-bearing $ 31,793 $ 32,006 Interest-bearing 175,759 160,698 Total deposits 207,552 192,704 Short-term borrowings 23,769 26,921 Long-term borrowings 5,393 5,393 Accrued interest payable 322 279 Other liabilities 1,328 949 Total liabilities 238,364 226,246 Commitments and contingencies - - Stockholders' equity: Common stock 12 12 Additional paid-in capital 11,788 11,788 Retained earnings 6,665 5,734 Accumulated other comprehensive loss: Net unrealized holding losses on securities, available-for-sale (489 ) (283 ) Total stockholders' equity 17,976 17,251 TOTAL $ 256,340 $ 243,497 Book value per common share $ 14.41 $ 13.83 Common shares outstanding 1,247,516 1,247,516 The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) (Dollars in Thousands, Except Per Share Data) For the Three Months Ended For the Six Months Ended June 30, June 30, 2007 2006 2007 2006 Interest and fees on loans $ 3,748 $ 3,271 $ 7,509 $ 6,386 Investment income on investment securities and interest-bearing deposits in banks 332 302 664 622 Tax-exempt interest income on investment securities 146 74 256 143 Interest on federal funds sold 155 93 194 131 Total interest income 4,381 3,740 8,623 7,282 Interest on deposits 2,147 1,540 4,110 2,877 Short-term borrowings 204 209 404 418 Long-term borrowings 72 72 144 144 Total interest expense 2,423 1,821 4,658 3,439 Net interest income before provision for loan losses 1,958 1,919 3,965 3,843 Provision for loan losses - 84 62 96 Net interest income after provision for loan losses 1,958 1,835 3,903 3,747 Noninterest income: Fees and service charges on deposit accounts 172 144 319 295 Other fee income for banking services 50 47 103 80 Mortgage banking fees 28 25 40 61 Income from bank-owned life insurance 28 26 55 52 Dividends from restricted stock 9 7 17 13 Dividends from unconsolidated subsidiary 2 2 3 3 Other income 16 10 28 15 Total noninterest income 305 261 565 519 Noninterest expenses: Salaries and employee benefits 766 712 1,542 1,445 Expenses of bank premises and fixed assets 289 290 565 587 Other operating expenses 548 462 1,038 940 Total noninterest expenses 1,603 1,464 3,145 2,972 Income before provision for income taxes 660 632 1,323 1,294 Provision for income taxes 189 205 392 422 Net income 471 427 931 872 Other comprehensive income, net of income taxes: Unrealized holding losses arising during period (253 ) (191 ) (206 ) (360 ) Comprehensive income $ 218 $ 236 $ 725 $ 512 Earnings per common share Basic $ 0.38 $ 0.34 $ 0.75 $ 0.70 Diluted $ 0.38 $ 0.34 $ 0.75 $ 0.70 The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Dollars in Thousands) For the Three Months Ended For the Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net cash provided by operating activities: Net income $ 471 $ 427 $ 931 $ 872 Provision for loan losses - 84 62 96 Depreciation and amortization 81 88 159 177 Net premium amortization and discount accretion (22 ) 8 (14 ) 26 Net change in other assets and liabilities (932 ) (1,142 ) (522 ) (1,219 ) Net cash provided (used) by operating activities (402 ) (535 ) 616 (48 ) Cash flows from investing activities: Net (increase) decrease in: Investment securities (5,205 ) 558 (3,637 ) 2,375 Loans (621 ) (228 ) (5,082 ) (15,494 ) Purchase of bank-owned life insurance for salary continuation plan (2,000 ) - (2,000 ) - Purchases of bank premises and equipment, net (34 ) (42 ) (104 ) (86 ) Net cash provided (used) by investing activities (7,860 ) 288 (10,823 ) (13,205 ) Cash flows from financing activities: Net increase (decrease) in deposits 1,206 (1,621 ) 14,848 15,021 Net increase (decrease) in other borrowings 2,773 (5,183 ) (3,152 ) 382 Net cash provided (used) by financing activities 3,979 (6,804 ) 11,696 15,403 Net increase (decrease) in cash and cash equivalents (4,283 ) (7,051 ) 1,489 2,150 Cash and cash equivalents at beginning of period 23,471 24,188 17,699 14,987 Cash and cash equivalents at end of period $ 19,188 $ 17,137 $ 19,188 $ 17,137 The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (UNAUDITED) (Dollars In Thousands) Net Unrealized Holding Gains (Losses) on Additional Securities Total Common Stock Paid-in Retained Available- Stockholders' Shares Amount Capital Earnings for-Sale Equity Balance, December 31, 2006 1,247,516 $ 12 $ 11,788 $ 5,734 $ (283 ) $ 17,251 Comprehensive income: Net income for the quarter - - - 460 - Net change in unrealized holding gains on securities available-for-sale - 47 Total comprehensive income - 507 Balance, March 31, 2007 1,247,516 12 11,788 6,194 (236 ) 17,758 Comprehensive income: Net income for the quarter - - - 471 - Net change in unrealized holding losses on securities available-for-sale - (253 ) Total comprehensive income - 218 Balance, June 30, 2007 1,247,516 $ 12 $ 11,788 $ 6,665 $ (489 ) $ 17,976 The accompanying notes are an integral part of these condensed consolidated financial statements. - 6 - Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) JUNE 30, 2007 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING AND REPORTING POLICIES Atlantic BancGroup, Inc. (the “Holding Company”) is a bank holding company registered with the Federal Reserve and owns 100% of the outstanding stock of Oceanside Bank (“Oceanside”).Oceanside is a state-chartered commercial bank, which opened July 21, 1997.Oceanside’s deposits are insured by the Federal Deposit Insurance Corporation.The Holding Company’s primary business activity is the operation of Oceanside, and it operates in only one reportable industry segment, banking.Collectively, the entities are referred to as “Atlantic.”References to Atlantic and Oceanside throughout these condensed consolidated financial statements are made using the first-person notations of “we,” “our,” and “us.” The accompanying condensed consolidated financial statements include the accounts of the Holding Company and its wholly-owned subsidiary, Oceanside.All significant intercompany accounts and transactions have been eliminated in consolidation. The accounting and reporting policies of Atlantic conform with accounting principles generally accepted in the United States of America and to general practices within the banking industry. Our condensed consolidated financial statements for the three and six months ended June 30, 2007 and 2006, have not been audited and do not include information or footnotes necessary for a complete presentation of consolidated financial condition, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America.In management’s opinion, the accompanying condensed consolidated financial statements contain all adjustments, which are of a normal recurring nature, necessary for a fair presentation.Our results of operations for the interim periods are not necessarily indicative of the results that may be expected for an entire year. The accounting policies followed by us are set forth in the consolidated financial statements for the year ended December 31, 2006, and are incorporated herein by reference. Oceanside provides a wide range of banking services to individual and corporate customers primarily in Duval County and St. Johns County, Florida.We are subject to regulations of certain federal and state regulatory agencies and, accordingly, we are examined by those agencies.As a consequence of the extensive regulation of commercial banking activities, our business is particularly susceptible to being affected by federal and state legislation and regulations. Use of Estimates - The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and valuation of foreclosed assets. The determination of the adequacy of the allowance for loan losses is based on estimates that may be affected by significant changes in the economic environment and market conditions.In connection with the determination of the estimated losses on loans, management obtains independent appraisals for significant collateral. Our loans are generally secured by specific items of collateral including real property, consumer assets, and business assets.Although we have a diversified loan portfolio, a substantial portion of our debtors’ ability to honor their contracts is dependent on local, state, and national economic conditions that may affect the value of the underlying collateral or the income of the debtor. While management uses available information to recognize losses on loans, further reductions in the carrying amounts of loans may be necessary based on changes in economic conditions.In addition, regulatory agencies, as an integral part of their examination process, periodically review the estimated losses on loans.Such agencies may require us to recognize additional losses based on their judgments about information available to them at the time of their examination. - 7 - Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARYNOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)JUNE 30, 2007 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING AND REPORTING POLICIES (Continued) Fair Value of Financial Instruments - Financial instruments consist of cash, due from banks, federal funds sold, investment securities, loans receivable, accrued interest receivable, deposits, other borrowings, accrued interest payable, and off-balance sheet commitments such as commitments to extend credit and standby letters of credit.On an interim basis, we consider the cost of providing estimated fair values by each class of financial instrument to exceed the benefits derived. Reclassifications - Certain amounts in the prior periods have been reclassified to conform to the presentation for the current period. Recent Accounting Pronouncements-In March 2006, the FASB issued Statement of Financial Accounting Standards No. 156, Accounting forServicingFinancialAssets, an amendment of SFAS No. 140 (“SFAS 156”).This statement amends SFAS 140 to require that all separately recognized servicing assets and liabilities be initially measured at fair value, if practical.The effective date of this statement is as of the beginning of its first fiscal year that begins after September 15, 2006; however, early adoption is permitted as of the beginning of any fiscal year, provided the entity has not issued financial statements for the interim period.The initial recognition and measurement of servicing assets and servicing liabilities are required to be applied prospectively to transactions occurring after the effective date.The adoption of SFAS 156 did not have a material impact Atlantic’s financial position, results of operations, or liquidity. In July 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”).FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS 109, Accounting for Income Taxes.FIN 48 prescribes a recognition threshold and measurement attributable for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosures, and transitions.FIN 48 is effective for fiscal years beginning after December 15, 2006.Atlantic will adopt FIN 48 for the year beginning January 1, 2007.The adoption of FIN 48 did not have a material impact Atlantic’s financial position, results of operations, or liquidity. In September, 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (“SFAS 157”).This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements.This Statement applies under other accounting pronouncements that require or permit fair value measurements, the FASB having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute.Accordingly, this statement does not require any new fair value measurements.However, for some entities, the application of this statement will change current practice.In developing this statement, the FASB considered the need for increased consistency and comparability in fair value measurements and for expanded disclosures about fair value measurements.This statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The adoption of SFAS 157 is not expected to materially impact Atlantic’s financial position, results of operations, or liquidity. In September 2006, the FASB reached a consensus on EITF No. 06-4, Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements.The Task Force addressed the issue of how an employer should account for the deferred compensation or postretirement or postemployment benefit aspects of a split-dollar life insurance arrangement that is, in substance, an endorsement type of policy.The Task Force believes that an employer should recognize a liability for future benefits in accordance with SFAS 106 (if, in substance, a postretirement benefit plan exists) or APB Opinion 12 (if the arrangement is, in substance, an individual deferred compensation contract) based on the substantive agreement with the employee.For example, if the employer has effectively agreed to maintain a life insurance policy during the employee's retirement, the cost of the insurance policy during postretirement periods should be accrued in accordance with either SFAS 106 or APB Opinion 12.Similarly, if the employer has effectively agreed to provide the employee with a death benefit, the employer should accrue, over the service period, a liability for the actuarial present value of the future death benefit as of the employee's expected retirement date, in accordance - 8 - Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) JUNE 30, 2007 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING AND REPORTING POLICIES (Continued) with either SFAS 106 or APB Opinion 12.This consensus is to be to be applied to fiscal years beginning after December 15, 2007, with earlier application permitted.Atlantic has completed its evaluation of this EITF and the initial assessment is that adoption will not materially impact its financial position, results of operations, or liquidity. In September 2006, the SEC issued Staff Accounting Bulletin No. 108 (“SAB 108”).SAB 108 provides interpretive guidance on how the effects of the carryover or reversal of prior year misstatements should be considered in quantifying a potential current year misstatement.Prior to SAB 108, companies might evaluate the materiality of financial statement misstatements using either the income statement or balance sheet approach, with the income statement approach focusing on new misstatements added in the current year, and the balance sheet approach focusing on the cumulative amount of misstatement present in a company’s balance sheet.Misstatements that would be material under one approach could be viewed as immaterial under another approach, and not be corrected.SAB 108 now requires that companies view financial statement misstatements as material if they are material according to either the income statement or balance sheet approach.Management has analyzed SAB 108 and determined that upon adoption it will have no impact on Atlantic’s reported results of operations or financial conditions. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, The Fair Value Option for Financial Assets and Financial Liabilities - including an amendment of FASB Statement No. 115 (“SFAS 159”). This statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.SFAS 159 is expected to expand the use of fair value measurement, which is consistent with the Board’s long-term measurement objectives for accounting for financial instruments.SFAS 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007.Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provisions of SFAS 157.Atlantic has not completed its evaluation of this statement; however, the initial assessment is that adoption will not materially impact its financial position, results of operations, or liquidity. In June 2007, the FASB ratified an Emerging Issues Task Force (EITF) consensus regarding Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards, which becomes effective for Atlantic January 1, 2008.Management has not completed its review of this guidance, but expects the effect upon implementation will not materially impact Atlantic’s financial position, results of operations, or liquidity. Also, recently, the FASB has issued several proposals to amend, supersede, or interpret existing accounting standards, which may impact Atlantic’s consolidated financial statements at a later date: · Proposed amended to SFAS 128, Earnings per Share; · Proposed replacement of SFAS 141 regarding Business Combinations; and · Proposed replacement of Accounting Research Bulletin No. 151 regarding Consolidated Financial Statements, Including Accounting and Reporting for Noncontrolling Interests. A variety of proposed or otherwise potential accounting standards are currently under study by standard-setting organizations and various regulatory agencies.Because of the tentative and preliminary nature of these proposed standards, management has not determined whether implementation of such proposed standards would be material to Atlantic’s consolidated financial statements. - 9 - Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) JUNE 30, 2007 NOTE 2 - COMPUTATION OF PER SHARE EARNINGS Basic earnings per share (“EPS”) amounts are computed by dividing net earnings by the weighted average number of common shares outstanding for the three and six months ended June 30, 2007 and 2006.Diluted EPS are computed by dividing net earnings by the weighted average number of shares and all dilutive potential shares outstanding during the period.We have no dilutive potential shares outstanding for 2007 or 2006.The following information was used in the computation of EPS on both a basic and diluted basis for the three and six months ended June 30, 2007 and 2006 (dollars and number of shares in thousands): Three Months Ended June 30, 2007 2006 Basic and diluted EPS computation: Numerator - Net income $ 471 $ 427 Denominator - Weighted average shares outstanding (rounded) 1,248 1,248 Basic and diluted EPS $ 0.38 $ 0.34 Six Months Ended June 30, 2007 2006 Basic and diluted EPS computation: Numerator - Net income $ 931 $ 872 Denominator - Weighted average shares outstanding (rounded) 1,248 1,248 Basic and diluted EPS $ 0.75 $ 0.70 NOTE 3 - INVESTMENT SECURITIES The amortized cost and estimated fair value of instruments in debt and equity securities are as follows (dollars in thousands): June 30, 2007 December 31, 2006 Gross Gross Gross Gross Amortized Unrealized Unrealized Fair Amortized Unrealized Unrealized Fair Cost Gains Losses Value Cost Gains Losses Value Available-for-sale U.S. Government-sponsored agency securities $ 2,983 $ - $ (74 ) $ 2,909 $ 1,000 $ 7 $ - $ 1,007 Mortgage-backed securities 25,854 5 (715 ) 25,144 29,259 24 (485 ) 28,798 28,837 5 (789 ) 28,053 30,259 31 (485 ) 29,805 Held-to-maturity State, county and municipal bonds 15,765 91 (568 ) 15,288 10,032 144 (38 ) 10,138 Total investment securities $ 44,602 $ 96 $ (1,357 ) $ 43,341 $ 40,291 $ 175 $ (523 ) $ 39,943 Management evaluates securities for other-than-temporary impairment at least on a quarterly basis, and more frequently when economic or market concerns warrant such evaluation. Consideration is given to (i) the length of time and the extent to which the fair value has been less than cost, (ii) the financial condition and near-term prospects of the issuer, and (iii) the intent and ability of Atlantic to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. The unrealized losses on investment securities available-for-sale were caused by interest rate changes. It is expected that the securities would not be settled at a price less than the par value of the investments.Because the decline in fair value is attributable to changes in interest rates and not credit quality, and because we have the ability and intent to hold these investments until a market price recovery or maturity, these investments are not considered other-than-temporarily impaired.Temporary decreases in fair value of securities available-for-sale at June 30, 2007, of $784,000 (less deferred income taxes of $295,000) are regarded as an adjustment to stockholders' equity totaling $489,000.The estimated fair value of securities is determined on the basis of market quotations. - 10 - Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) JUNE 30, 2007 NOTE 3 - INVESTMENT SECURITIES (Continued) At June 30, 2007, securities with an amortized cost of $870,000 and fair value of $902,000 were pledged to secure deposits of public funds from the State of Florida and treasury tax and loan deposits with the Federal Reserve. At June 30, 2007, securities were sold under an agreement to repurchase with a fair value of $23.8 million, which effectively collateralizes overnight customer repurchase agreements totaling $23.8 million. There were no securities of a single issuer, which are non-governmental or non-government sponsored, that exceeded 10% of stockholders’ equity at June 30, 2007. NOTE 4 - LOANS Loans consisted of (dollars in thousands): June 30, December 31, 2007 2006 Real estate loans: Construction, land development, and other land $ 49,597 $ 51,598 1-4 family residential 38,745 38,018 Multifamily residential 2,458 2,489 Commercial 76,129 68,588 166,929 160,693 Commercial loans 10,558 11,214 Consumer and other loans 5,342 5,828 Total loan portfolio 182,829 177,735 Less, deferred fees (48 ) (27 ) Less, allowance for loan losses (1,652 ) (1,599 ) Loans, net $ 181,129 $ 176,109 NOTE 5 - ALLOWANCE FOR LOAN LOSSES Our Board of Directors monitors the loan portfolio quarterly in order to enable it to evaluate the adequacy of the allowance for loan losses.We maintain the allowance for loan losses at a level that we believe to be sufficient to absorbprobable losses inherent in the loan portfolio.Activity in the allowance for loan losses follows (dollars in thousands): For the Six For the Twelve Months Ended Months Ended June 30, 2007 December 31, 2006 Balance, beginning of period $ 1,599 $ 1,552 Provisions charged to operating expenses 62 194 Loans, charged-off (21 ) (181 ) Recoveries 12 34 Balance, end of period $ 1,652 $ 1,599 We had no loans at June 30, 2007, categorized as nonaccrual, and one loan totaling $53,000 categorized as nonaccrual at December 31, 2006. - 11 - Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) JUNE 30, 2007 NOTE 6 - OTHER BORROWINGS A summary follows (dollars in thousands): June 30, December 31, 2007 2006 FHLB of Atlanta advances $ 2,300 $ 2,300 Junior subordinated debentures 3,093 3,093 Total other borrowings $ 5,393 $ 5,393 NOTE 7 - FINANCIAL INSTRUMENTS WITH OFF-BALANCE SHEET RISK We are a party to credit-related financial instruments with off-balance sheet risk in the normal course of business to meet the financing needs of our customers.These financial instruments include commitments to extend credit, standby letters of credit, and commercial letters of credit.Those instruments involve, to varying degrees, elements of credit and interest rate risk in excess of the amounts recognized in the statements of financial condition.Our exposure to credit loss is represented by the contractual amount of these commitments.We follow the same credit policies in making commitments as we do for on-balance sheet instruments.Financial instruments at June 30, 2007, consisted of commitments to extend credit approximating $26.1 million and standby letters of credit of $1.5 million. Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract.Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee.The commitments for equity lines of credit may expire without being drawn upon.Therefore, the total commitment amounts do not necessarily represent future cash requirements.The amount of collateral obtained, if it is deemed necessary by us, is based on our credit evaluation of the customer. NOTE 8 - REGULATORY CAPITAL Oceanside is required to maintain certain minimum regulatory capital requirements.The following is a summary at June 30, 2007, of the regulatory capital requirements and actual capital on a percentage basis for Oceanside: Regulatory Actual Requirement Total capital ratio to risk-weighted assets 10.88% 8.00% Tier 1 capital ratio to risk-weighted assets 10.11% 4.00% Tier 1 capital to average assets 8.63% 4.00% Effective March 30, 2006, the Federal Reserve raised the threshold for reporting risk-based capital ratios for a Small Bank Holding Company from $150 million to $500 million.Accordingly, we do not calculate or report risk-based capital ratios for the Holding Company. - 12 - Index ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Commercial Banking Operations.Atlantic, through its wholly-owned subsidiary, Oceanside, conducts commercial banking business consisting of attracting deposits and applying those funds to the origination of commercial, consumer, and real estate loans (including commercial loans collateralized by real estate) and purchases of investments.Our profitability depends primarily on net interest income, which is the difference between interest income generated from interest-earning assets (principally loans, investments, and federal funds sold), less the interest expense incurred on interest-bearing liabilities (customer deposits and borrowed funds).Net interest income is affected by the relative amounts of interest-earning assets and interest-bearing liabilities, and the interest rate earned and paid on these balances.Net interest income is dependent upon Oceanside’s interest-rate spread, which is the difference between the average yield earned on its interest-earning assets and the average rate paid on its interest-bearing liabilities.When interest-earning assets approximate or exceed interest-bearing liabilities, any positive interest rate spread will generate net interest income.The interest rate spread is impacted by interest rates, deposit flows, and loan demand. Additionally, and to a lesser extent, our profitability is affected by such factors as the level of noninterest income and expenses, the provision for loan losses, and the effective income tax rate. Noninterest income consists primarily of service fees on deposit accounts and mortgage banking fees. Noninterest expense consists of compensation and employee benefits, occupancy and equipment expenses, deposit insurance premiums paid to the FDIC, and other operating expenses. Our corporate offices are located at 1315 South Third Street, Jacksonville Beach, Florida.This location is also our main banking office for Oceanside, which opened July 21, 1997, as a state-chartered banking organization.We also operate branch offices located at 560 Atlantic Boulevard, Neptune Beach, Florida, 13799 Beach Boulevard, and 1790 Kernan Boulevard South, Jacksonville, Florida. Forward-looking Statements When used in this Form 10-QSB, the words or phrases “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” “project,” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such statements are subject to certain risks and uncertainties including changes in economic conditions in our market area, changes in policies by regulatory agencies, fluctuations in interest rates, demand for loans in our market area and competition, that could cause actual results to differ materially from historical earnings and those presently anticipated or projected. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as to the date made.We advise readers that the factors listed above, as well as others, could affect our financial performance and could cause our actual results for future periods to differ materially from any opinions or statements expressed with respect to future periods in any current statements. We do not undertake, and specifically disclaim any obligation, to publicly release the result of any revisions, which may be made to any forward-looking statements to reflect events or circumstances after the date of such statements, or to reflect the occurrence of anticipated or unanticipated events. Future Accounting Requirements There are currently no pronouncements issued or that are scheduled for implementation during 2007 that are expected to have any significant impact on our accounting policies. Impact of Inflation The consolidated financial statements and related data presented herein have been prepared in accordance with generally accepted accounting principles, which require the measurements of financial position and operating results in terms of historical dollars, without considering changes in the relative purchasing power of money over time due to inflation.Unlike most industrial companies, substantially all of our assets and liabilities are monetary in nature.As a result, interest rates have a more significant impact on our performance than the effects of general levels of inflation.Interest rates do not necessarily move in the same direction or in the same magnitude as the prices of goods and services, since such prices are affected by inflation to a larger extent than interest rates.As discussed previously, we seek to manage the relationships between interest-sensitive assets and liabilities in order to protect against wide interest rate fluctuations, including those resulting from inflation. - 13 - Index Critical Accounting Policies Our accounting and reporting policies are in accordance with U.S. generally accepted accounting principles (GAAP), and they conform to general practices within the banking industry.We use a significant amount of judgment and estimates based on assumptions for which the actual results are uncertain when we make the estimations.We have identified our policy covering the allowance for loan losses as being particularly sensitive in terms of judgments and the extent to which significant estimates are used.For more information on this critical accounting policy, please refer to our 2006 Annual Report on Form 10-KSB. Results of Operations Our net income for the three and six months ended June 30, 2007, was $471,000 and $931,000, respectively, as compared with $427,000 and $872,000, respectively, reported in the same periods of 2006.Average earning assets increased 12% in the first six months of 2007 over the 2006 levels for the same period.An overview of the more significant matters affecting our results of operations follows: · Average loans grew at a pace of 9.9% and 11.3% for the three and six months ended June 30, 2007, respectively, over the same periods of 2006.With the growth in average deposits of 14.2% and 13.7%, respectively, we were able to fund the increased loan demand. · With the double-digit growth in average earning assets and the favorable mix of earning assets and deposits, we grew our net interest income (before provision for loan losses) $39,000 and $122,000, or 2.0% and 3.2%, respectively, during the three and six months ended June 30, 2007, over the comparable periods of 2006. · Total noninterest expenses increased $139,000 and $173,000, or 9.5% and 5.8%, for the three and six months ended June 30, 2007, respectively, over the same periods in 2006.This compares with the growth in earning assets of 13.1% and 12.0% for the same periods. Financial Condition The following table shows selected ratios for the periods ended or at the dates indicated (annualized for the three and six months ended June 30, 2007): Three Months Six Months Year Ended Ended Ended December 31, June 30, 2007 June 30, 2007 2006 Return on average assets 0.76 % 0.77 % 0.85 % Return on average equity 10.56 % 10.64 % 11.96 % Interest-rate spread 2.75 % 2.89 % 3.10 % Net interest margin 3.49 % 3.63 % 3.84 % Noninterest expenses to average assets 2.58 % 2.61 % 2.65 % Liquidity and Capital Resources Liquidity Management.Liquidity management involves monitoring the sources and uses of funds in order to meet our day-to-day cash flow requirements while maximizing profits.Liquidity represents the ability of a company to convert assets into cash or cash equivalents without significant loss and to raise additional funds by increasing liabilities.Liquidity management is made more complicated because different statements of financial condition components are subject to varying degrees of management control.For example, the timing of maturities of the investment portfolio is very predictable and subject to a high degree of control at the time investment decisions are made.However, net deposit inflows and outflows are far less predictable and are not subject to the same degree of control. Asset liquidity is provided by cash and assets that are readily marketable, which can be pledged, or which will mature in the near future.Liability liquidity is provided by access to core funding sources, principally the ability to generate customer deposits in our market area.In addition, liability liquidity is provided through the ability to borrow against approved lines of credit (federal funds purchased) from correspondent banks and to borrow on a secured basis through securities sold under agreements to repurchase. - 14 - Index We expect to meet our liquidity needs with: · Available cash, including both interest and noninterest-bearing balances, and federal funds sold ,which totaled $19.2 million at June 30, 2007; · The repayment of loans, which include loans with a remaining maturity of one year or less (excluding those in nonaccrual status) totaling $102.1 million; · Proceeds of unpledged securities available-for-sale and principal repayments from mortgage-backed securities; · Growth in deposits; and, · If necessary, borrowing against approved lines of credit and other alternative funding strategies. Short-Term Investments.Short-term investments, which consist of federal funds sold and interest-bearing deposits, were $9.7 million at June 30, 2007, as compared to $11.1 million at December 31, 2006.These funds are a primary source of our liquidity and are generally invested in an earning capacity on an overnight basis.We regularly review our liquidity position and have implemented internal policies that establish guidelines for sources of asset-based liquidity and limit the total amount of purchased funds used to support the statement of financial condition and funding from non-core sources. Deposits and Other Sources of Funds.In addition to deposits, the sources of funds available for lending and other business purposes include loan repayments, loan sales, securities sold under agreements to repurchase, and advances under approved borrowings from the Federal Home Loan Bank of Atlanta.Loan repayments are a relatively stable source of funds, while deposit inflows and outflows are influenced significantly by general interest rates and money market conditions.Borrowings may be used on a short-term basis to compensate for reductions in other sources, such as deposits at less than projected levels. Core Deposits.Core deposits, which exclude certificates of deposit of $100,000 or more, provide a relatively stable funding source for our loan portfolio and other earning assets.We had core deposits totaling $149.6 million at June 30, 2007, and $146.6 million at December 31, 2006, an increase of 2.0%.We anticipate that a stable base of deposits will be our primary source of funding to meet both short-term and long-term liquidity needs in the future. Customers with large certificates of deposit tend to be extremely sensitive to interest rate levels, making these deposits less reliable sources of funding for liquidity planning purposes than core deposits.Some financial institutions acquire funds in part through large certificates of deposit obtained through brokers.These brokered deposits are generally expensive and are unreliable as long-term funding sources.While we have elected not to accept brokered deposits, we have the ability to supplement our liquidity if we decided to pursue brokered deposits as have other community banks. We use our resources principally to fund existing and continuing loan commitments and to purchase investment securities.At June 30, 2007, we had commitments to originate loans totaling $26.1 million, and had issued, but unused, standby letters of credit of $1.5 million for the same period.In addition, scheduled maturities of certificates of deposit during the 12 months following June 30, 2007, total $92.2 million.We believe that adequate resources exist to fund all our anticipated commitments, and, if so desired, that we can adjust the rates and terms on certificates of deposit and other deposit accounts to retain deposits in a changing interest rate environment. Capital.We are subject to various regulatory capital requirements administered by the federal and state banking agencies.Failure to meet minimum capital requirements can initiate certain mandatory and possibly additional discretionary actions by regulators that, if undertaken, could have a direct material effect on our financial statements. Under capital adequacy guidelines and the regulatory framework for prompt corrective actions, we must meet specific capital guidelines that involve quantitative measures of our assets, liabilities, and certain off-balance sheet items as calculated under regulatory accounting practices.The capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors.FDIC’s Prompt Corrective Action regulations are not applicable to bank holding companies. Quantitative measures established by regulation to ensure capital adequacy require us to maintain minimum amounts and ratios (set forth in the following table) of total and Tier 1 capital to risk-weighted assets and of Tier 1 capital to average assets (as defined in the regulations).Management believes, as of June 30, 2007, that we met all minimum capital adequacy requirements to which we are subject. - 15 - Index As of the most recent reporting period for the quarter ended June 30, 2007, Oceanside’s ratios exceeded the minimum levels for the well-capitalized category.An institution must maintain minimum total risk-based, Tier 1 risk-based, and Tier 1 leverage ratios as set forth in the following tables.At June 30, 2007, Oceanside’s actual capital amounts and percentages are presented in the following table (dollars in thousands): Actual Minimum(1) Well-Capitalized(2) Amount % Amount % Amount % Total capital to risk-weighted assets $ 23,111 10.88 % $ 16,988 8.00 % $ 21,235 10.00 % Tier 1 capital to risk-weighted assets $ 21,459 10.11 % $ 8,494 4.00 % $ 12,741 6.00 % Tier 1 capital to average assets $ 21,459 8.63 % $ 9,946 4.00 % $ 12,432 5.00 % (1)The minimum required for adequately capitalized purposes. (2)To be "well-capitalized" under the FDIC's Prompt Corrective Action regulations for banks. There are no conditions or events since June 30, 2007, that management believes have changed Oceanside’s category. Asset Quality We have developed policies and procedures for evaluating the overall quality of our credit portfolio and the timely identification of potential problem loans.Our judgment as to the adequacy of the allowance is based upon a number of assumptions about future events that we believe to be reasonable, but which may or may not be valid.Thus, there can be no assurance that charge-offs in future periods will not exceed the allowance for loan losses or that additional increases in the loan loss allowance will not be required. Asset Classification.Commercial banks are required to review and, when appropriate, classify their assets on a regular basis.The State of Florida and the FDIC have the authority to identify problem assets and, if appropriate, require them to be classified.There are three classifications for problem assets: substandard, doubtful, and loss. Substandard assets have one or more defined weaknesses and are characterized by the distinct possibility that the insured institution will sustain some loss if the deficiencies are not corrected.Doubtful assets have the weaknesses of substandard assets with the additional characteristic that the weaknesses make collection or liquidation in full on the basis of currently existing facts, conditions, and values questionable, and there is a high possibility of loss.An asset classified as loss is considered uncollectible and of such little value that continuance as an asset of the institution is not warranted.If an asset or portion thereof is classified as loss, the insured institution establishes a specific reserve for the full amount of the portion of the asset classified as loss.All or a portion of general loss allowances established to cover possible losses related to assets classified as substandard or doubtful may be included in determining an institution's regulatory capital, while specific valuation allowances for loan losses generally do not qualify as regulatory capital.Assets that do not warrant classification in the aforementioned categories, but possess weaknesses, are classified by us as special mention and monitored. At June 30, 2007, we had nine loans totaling approximately $5.5 million classified as substandard.We had no loans classified as doubtful or loss at June 30, 2007.The largest substandard loan relationship at June 30, 2007, included two loans totaling $4.3 million.One of these loans paid off in July 2007, leaving the other loan balance at $3.5 million, which management believed was well-secured. Allowance for Loan Losses.The allowance for loan losses is established through a provision for loan losses charged against income.Loans are charged against the allowance when we believe that the collectibility of principal is unlikely.The provision is an estimated amount that we believe will be adequate to absorb probable losses inherent in the loan portfolio based on evaluations of its collectibility.The evaluations take into consideration such factors as changes in the nature and volume of the portfolio, overall portfolio quality, specific problem loans and commitments, and current anticipated economic conditions that may affect the borrower's ability to pay.While we use the best information available to recognize losses on loans, future additions to the provision may be necessary based on changes in economic conditions. - 16 - Index A summary of balances in the allowance for loan losses and key ratios follows (dollars in thousands): For the Six For the Twelve Months Ended Months Ended June 30, 2007 December 31, 2006 End of period loans (net of deferred fees) $ 182,781 $ 177,708 End of period allowance for loan losses $ 1,652 $ 1,599 % of allowance for loan losses to total loans 0.90 % 0.90 % Average loans for the period $ 181,182 $ 167,883 Net charge-offs as a percentage of average loans for the period (annualized for 2007) 0.01 % 0.09 % Nonperforming assets: Nonaccrual loans $ - $ 53 Loans past due 90 days or more and still accruing (*) 732 - Foreclosed real estate - - Other repossessed assets - - $ 732 $ 53 Nonperforming assets to period end loans 0.40 % 0.03 % Nonperforming assets to period end total assets 0.29 % 0.02 % (*)This loan was paid off in July 2007. Interest Rate Risk Our asset base is exposed to risk including the risk resulting from changes in interest rates and changes in the timing of cash flows.We monitor the effect of such risks by considering the mismatch of the maturities of our assets and liabilities in the current interest rate environment and the sensitivity of assets and liabilities to changes in interest rates.We have considered the effect of significant increases and decreases in interest rates and believe such changes, if they occurred, would be manageable, and would not affect our ability to hold our assets as planned.However, we would be exposed to significant market risk in the event of significant and prolonged interest rate changes. Quantitative and Qualitative Disclosures about Market Risk Market risk is the risk of loss from adverse changes in market prices and rates.Our market risk arises primarily from interest rate risk inherent in our lending and deposit-taking activities.We have little or no risk related to trading accounts, commodities or foreign exchange. We do not engage in trading or hedging activities and do not invest in interest-rate derivatives or enter into interest- rate swaps.We actively monitor and manage interest-rate risk exposure.The primary objective in managing interest-rate risk is to limit, within established guidelines, the adverse impact of changes in interest rates on our net interest income and capital, while adjusting our asset-liability structure to obtain the maximum yield-cost spread on that structure.We rely primarily on the asset-liability structure to control interest-rate risk.However, a sudden and substantial change in interest rates could adversely impact our earnings, to the extent that the interest rates borne by assets and liabilities do not change at the same speed, to the same extent, or on the same basis.There have been no significant changes in our market risk exposure since December 31, 2006. - 17 - Index Average Balances, Income and Expenses, and Rates The following table depicts, for the periods indicated, certain information related to our average statements of financial condition and our average yields on assets and average costs of liabilities.Such yields are derived by dividing income or expense by the average balance of the corresponding assets or liabilities.Average balances have generally been derived from daily averages (dollars in thousands): For the Three Months Ended June 30, 2007 2006 Interest Average Interest Average Average and Yield/ Average and Yield/ Balance Dividends Rate Balance Dividends Rate Interest-earning assets: Loans $ 181,389 $ 3,748 8.29 % $ 165,070 $ 3,271 7.95 % Investment securities and interest-bearing deposits (1) 42,297 478 5.37 % 35,437 376 4.77 % Other interest-earning assets 11,567 155 5.37 % 7,538 93 4.95 % Total interest-earning assets (1) 235,253 4,381 7.62 % 208,045 3,740 7.30 % Noninterest-earning assets 13,507 14,800 Total assets $ 248,760 $ 222,845 Interest-bearing liabilities: Demand, money market and NOW deposits $ 43,046 430 4.01 % $ 39,164 314 3.22 % Savings 3,932 14 1.43 % 5,100 16 1.26 % Certificates of deposit 130,902 1,703 5.22 % 103,232 1,210 4.70 % Other borrowings 21,719 276 5.10 % 24,064 281 4.68 % Total interest-bearing liabilities 199,599 2,423 4.87 % 171,560 1,821 4.26 % Noninterest-bearing liabilities 31,275 35,650 Stockholders’ equity 17,886 15,635 Total liabilities and stockholders’ equity $ 248,760 $ 222,845 Net interest income before provision for loan losses $ 1,958 $ 1,919 Interest-rate spread 2.75 % 3.04 % Net interest margin (1) 3.49 % 3.79 % Ratio of average interest-earning assets to average interest-bearing liabilities 117.86 % 121.27 % (1) Tax-exempt income has been adjusted to a tax-equivalent basis using an incremental rate of 37.6% for purposes of computing the average yield/rate. - 18 - Index For the Six Months Ended June 30, 2007 2006 Interest Average Interest Average Average and Yield/ Average and Yield/ Balance Dividends Rate Balance Dividends Rate Interest-earning assets: Loans $ 181,182 $ 7,509 8.36 % $ 162,802 $ 6,386 7.91 % Investment securities and interest-bearing deposits (1) 40,717 920 5.32 % 36,414 765 4.71 % Other interest-earning assets 7,215 194 5.42 % 5,426 131 4.87 % Total interest-earning assets (1) 229,114 8,623 7.73 % 204,642 7,282 7.26 % Noninterest-earning assets 14,023 14,728 Total assets $ 243,137 $ 219,370 Interest-bearing liabilities: Demand, money market and NOW deposits $ 44,411 889 4.04 % $ 39,702 592 3.01 % Savings 4,359 32 1.48 % 5,319 29 1.10 % Certificates of deposit 123,514 3,189 5.21 % 99,373 2,256 4.58 % Other borrowings 21,686 548 5.10 % 24,607 562 4.61 % Total interest-bearing liabilities 193,970 4,658 4.84 % 169,001 3,439 4.10 % Noninterest-bearing liabilities 31,514 34,899 Stockholders’ equity 17,653 15,470 Total liabilities and stockholders’ equity $ 243,137 $ 219,370 Net interest income before provision for loan losses $ 3,965 $ 3,843 Interest-rate spread 2.89 % 3.16 % Net interest margin (1) 3.63 % 3.87 % Ratio of average interest-earning assets to average interest-bearing liabilities 118.12 % 121.09 % (1) Tax-exempt income has been adjusted to a tax-equivalent basis using an incremental rate of 37.6% for purposes of computing the average yield/rate. - 19 - Index Analysis of Changes in Net Interest Income The following table sets forth, on a taxable equivalent basis, the effect which varying levels of interest-earning assets and interest-bearing liabilities and the applicable interest rates had on changes in net interest income for the three and six months periods ended June 30, 2007, compared to the same periods in 2006 respectively.For purposes of these tables, changes which are not solely attributable to volume or rate are allocated to volume and rate on a pro rata basis (dollars in thousands): Three Months Ended June 30, 2007 vs. 2006 Increase (Decrease) Due to Rate/ Rate Volume Volume Total Interest-earning assets: Loans $ 140 $ 323 $ 14 $ 477 Investment securities and interest-bearing deposits 53 82 (33 ) 102 Other interest-earning assets 8 50 4 62 Total interest-earning assets 201 455 (15 ) 641 Interest-bearing liabilities: Demand, money market and NOW deposits 77 31 8 116 Savings 2 (4 ) - (2 ) Certificates of deposit 134 324 36 494 Other borrowings 25 (27 ) (2 ) (4 ) Total interest-bearing liabilities 238 324 42 604 Net interest income $ (37 ) $ 131 $ (57 ) $ 37 Six Months Ended June 30, 2007 vs. 2006 Increase (Decrease) Due to Rate/ Rate Volume Volume Total Interest-earning assets: Loans $ 363 $ 721 $ 39 $ 1,123 Investment securities and interest-bearing deposits 110 101 (56 ) 155 Other interest-earning assets 15 43 5 63 Total interest-earning assets 488 865 (12 ) 1,341 Interest-bearing liabilities: Demand, money market and NOW deposits 203 70 24 297 Savings 10 (5 ) (2 ) 3 Certificates of deposit 310 548 75 933 Other borrowings 60 (67 ) (7 ) (14 ) Total interest-bearing liabilities 583 546 90 1,219 Net interest income $ (95 ) $ 319 $ (102 ) $ 122 Comparison of Three Months Ended June 30, 2007 and 2006 Interest Income and Expense Interest Income.Interest income was $4,381,000 and $3,740,000 for the three months ended June 30, 2007 and 2006, respectively.An increase in yields on average interest-earning assets of 32 basis points, or 4.4%, and the favorable growth in average interest-earning assets of $27.2 million, or 13.1%, contributed to an overall growth rate of 17.1% for interest income.The increase in yields was the result of increases in the interest rate environment, which was partially offset by changes in the mix in average interest-earning assets.Average loans, as a percentage of average interest-earning assets, declined to 77.1% in the second quarter of 2007 as compared with 79.3% in 2006. - 20 - Index We saw a shift in the percentage of average investment securities and interest-bearing deposits to 18.0% in 2007 from 17.0% in 2006, while the percentage of average other interest-earning assets to total average interest-earning assets shifted from 3.6% in 2006 to 4.9% in 2007. Interest Expense.Interest expense was $2,423,000 and $1,821,000 for the three months ended June 30, 2007 and 2006, respectively.As a result of the increasing interest rate environment and our growth in average interest-bearing liabilities of $28.0 million, or 16.3%, during this period, interest expense increased $602,000, or 33.1%.Our average cost of funds (interest-bearing liabilities) rose to 4.87% in 2007 compared with 4.26% over the same period in 2006.A shift in the mix of our interest-bearing deposits, along with increases in the overall interest rates in our market area, contributed to the rise in our cost of funds.Certificates of deposit, with an average cost of funds of 5.22% in 2007 and 4.70% in 2006, represented 65.6% of our total interest-bearing liabilities in 2007 as compared with 60.2% in 2006.We also experienced declines (or only moderate growth) in other lower costing deposits and borrowed funds.The shift from lower costing deposits to higher costing deposits can be attributed, in part, to the current interest rate environment. Net Interest Income before Provision for Loan Losses.Net interest income before provision for loan losses was $1,958,000 and $1,919,000 for the three months ended June 30, 2007 and 2006, respectively.The net interest margin for the second quarter of 2007 was 3.49% as compared with the net interest margin in 2006 of 3.79%, a decrease of 30 basis points.Given our composition of interest-bearing liabilities, we experienced a more rapid increase in our cost of funds of 61 basis points, while the rates we earned on our earning assets increased by 32 basis points in the second quarter of 2007 over the same period of 2006. Provision for Loan Losses We recorded provisions for loan losses totaling $-0- and $84,000 for the three months ended June 30, 2007 and 2006, respectively, which management considered appropriate after its assessment of the overall quality of the loan portfolio. Noninterest Income and Expenses Noninterest Income.Total noninterest income increased by $44,000 for the three months ended June 30, 2007, compared with $261,000 for the same period in June 30, 2006.Fees and service charges on deposit accounts increased by $28,000, or 19.4%, in 2007 versus the same period in 2006, with increases in NSF fees totaling $36,000.Other fee income for banking services increased $3,000, or 6.4%, due to increases in usage and per item charges assessed by us for other banking services, principally for ATM and debit card usage, which increased 62.6%.Mortgage banking fees increased $3,000, or 12.0%, during this period reflecting trends in the residential lending market. Noninterest Expenses.Salaries and employee benefits increased $54,000, or 7.6%, in the second quarter of 2007 over 2006.Employee compensation rose $41,000, or 7.2%.Period-end full-time employees at June 30, 2007, totaled 51 as compared with 50 at June 30, 2006, an increase of 2.0%.In addition, the employer’s matching IRA contributions, group insurance, other employee benefits, and contract labor accounted for an additional $15,000 in increases.Other operating expenses increased $86,000, or 18.6%.The more significant increases were: · higher data processing and settlement fees of $33,000; · increased pension costs of $8,000; · increases in audit, legal, and professional fees of $14,000; · increases in postage, freight, and courier costs of $5,000; · increases in advertising and business development of 7,000; and · increases in other losses of $19,000 (net of collection, repossession, and foreclosure expenses of $4,000). These increases are consistent with trends in our account and activity growth, compliance with SOX 404, and inflationary increases in the overall cost of goods and services. - 21 - Index Provision for Income Taxes The income tax provision was $189,000 for the three months ended June 30, 2007, an effective rate of 28.6%. This compares with an effective rate of 32.4% for the same period in 2006.The effective tax rates in 2007 and 2006 differ from the federal and state statutory rates principally due to nontaxable investment income.Tax-exempt income was $146,000 for the second quarter of 2007 as compared with $74,000 in 2006.This increase of 97.3% has outpaced our growth in taxable income and, accordingly, our effective rate has decreased in 2007. Comparison of Six Months Ended June 30, 2007 and 2006 Interest Income and Expense Interest Income.Interest income was $8,623,000 and $7,282,000 for the six months ended June 30, 2007 and 2006, respectively.An increase in yields on average interest-earning assets of 47 basis points, or 6.5%, and the favorable growth in average interest-earning assets of $24.5 million, or 12.0%, contributed to an overall growth rate of 18.4% for interest income.The increase in yields was the result of increases in the interest rate environment, which was partially offset by changes in the mix in average interest-earning assets.Average loans, as a percentage of average interest-earning assets, declined to 79.1% in 2007 as compared with 79.6% in 2006.We saw a shift in the percentage of average other interest-earning assets to total average interest-earning assets from 2.7% in 2006 to 3.1% in 2007. Interest Expense.Interest expense was $4,658,000 and $3,439,000 for the six months ended June 30, 2007 and 2006, respectively.As a result of the increasing interest rate environment and our growth in average interest-bearing liabilities of $25.0 million, or 14.8%, during this period, interest expense increased $1,219,000, or 35.4%. Our average cost of funds (interest-bearing liabilities) rose to 4.84% in 2007 compared with 4.10% over the same period in 2006.A shift in the mix of our interest-bearing deposits, along with increases in the overall interest rates in our market area, contributed to the rise in our cost of funds.Certificates of deposit, with an average cost of funds of 5.21% in 2007 and 4.58% in 2006, represented approximately 63.7% of our total interest-bearing liabilities in 2007 as compared with 58.8% in 2006.We also experienced declines (or only moderate growth) in other lower costing deposits and borrowed funds.The shift from lower costing deposits to higher costing deposits can be attributed, in part, to the current interest rate environment. Net Interest Income before Provision for Loan Losses.Net interest income before provision for loan losses was $3,965,000 and $3,843,000 for the six months ended June 30, 2007 and 2006, respectively.The net interest margin for the first six months of 2007 was 3.63% as compared with the net interest margin in 2006 of 3.87%, a decrease of 24 basis points.Given our composition of interest-bearing liabilities, we experienced a more rapid increase in our cost of funds of 74 basis points, while the rates we earned on our earning assets increased by 47 basis points in the first six months of 2007 over the same period of 2006. Provision for Loan Losses We recorded provisions for loan losses totaling $62,000 and $96,000 for the six months ended June 30, 2007 and 2006, respectively, which management considered appropriate after its assessment of the overall quality of the loan portfolio. Noninterest Income and Expenses Noninterest Income.Total noninterest income increased to $565,000 for the six months ended June 30, 2007, compared with $519,000 for the same period in June 30, 2006.Fees and service charges on deposit accounts increased by $24,000, or 8.1%, in 2007 versus the same period in 2006 with increases in NSF fees totaling $23,000.Other fee income for banking services increased $23,000, or 28.8%, due to increases in usage and per item charges assessed by us for other banking services, principally for ATM and debit card usage, which increased 111.1%.Mortgage banking fees declined $21,000, or 34.4%, during this period reflecting trends in the residential lending market. - 22 - Index Noninterest Expenses.Salaries and employee benefits increased $97,000, or 6.7%, in the first six months of 2007 over 2006.Employee compensation rose $68,000, or 5.9%.Period-end full-time employees at June 30, 2007, totaled 51 as compared with 50 at June 30, 2006, an increase of 2.0%.In addition, the employer’s matching IRA contributions, group insurance, other employee benefits, and contract labor accounted for an additional $32,000 in increases.Lower depreciation costs contributed to a 3.7% decline in expenses of bank premises and fixed assets.Other operating expenses increased $98,000, or 10.4%.The more significant increases were: · higher data processing and settlement fees of $43,000; · increased pension costs of $13,000; · increases in audit, legal, and professional fees of $25,000; · increases in postage, freight, and courier costs of $12,000; · increases in advertising and business development of 6,000; and · increases in other losses of $8,000 (net of collection, repossession, and foreclosure expenses of $23,000). These increases are consistent with trends in our account and activity growth, compliance with SOX 404, and inflationary increases in the overall cost of goods and services. Provision for Income Taxes The income tax provision was $392,000 for the six months ended June 30, 2007, an effective rate of 29.6%. This compares with an effective rate of 32.6% for the same period in 2006.The effective tax rates in 2007 and 2006 differ from the federal and state statutory rates principally due to nontaxable investment income.Tax-exempt income was $256,000 for the second quarter of 2007 as compared with $143,000 in 2006.This increase of 79.0% has outpaced our growth in taxable income and, accordingly, our effective rate has decreased in 2007. ITEM 3.CONTROLS AND PROCEDURES Background of Internal Controls and Internal Audits.Oceanside is the sole financial subsidiary of Atlantic.Oceanside has extensive policies and operating procedures in place for loans, operations, accounting and compliance. All audits, whether internal or external are reported directly to the joint Audit Committee of Oceanside and Atlantic and subsequently to the Boards of Directors of Oceanside and Atlantic. The joint Audit Committee of Oceanside and Atlantic maintains an audit calendar prepared by the internal auditor for planning purposes.This audit calendar is submitted to the Boards of Oceanside and Atlantic for approval.Atlantic engages an external certified public accounting firm registered with the Public Company Accounting Oversight Board (“PCAOB”) to annually perform an independent audit, conducted in accordance with generally accepted auditing standards adopted by the PCAOB. Periodically, Oceanside and Atlantic undergo regulatory examinations that include tests of the policies and operating procedures for loans, operations, accounting and compliance.The results of these examinations are presented by the regulators to the Boards of Oceanside and Atlantic. Evaluation of Disclosure Controls and Procedures.Atlantic's Chief Executive Officer and Chief Financial Officer have evaluated the effectiveness of Atlantic's disclosure controls and procedures (as such term is defined in Rules 13a-14(c) and 15d-14(c) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) as of a date within 90 days prior to the filing date of this quarterly report (the “Evaluation Date”).Based on that evaluation, such officers have concluded that, as of the Evaluation Date, Atlantic's disclosure controls and procedures are effective in bringing to their attention, on a timely basis, material information relating to Atlantic (including its consolidated subsidiary) required to be included in Atlantic's periodic filings under the Exchange Act. Changes in Internal Controls.Since the Evaluation Date, there have not been any significant changes in Atlantic's internal controls or in other factors that could significantly affect those controls. - 23 - Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY PART II:OTHER INFORMATION Item 1.Legal Proceedings. Periodically, we are parties to or otherwise involved in legal proceedings arising in the normal course of business, such as claims to enforce liens, claims involving the making and servicing of real property loans, and other issues incident to our operations.We do not believe that there are any pending or threatened proceedings against us, which, if determined adversely, would have a material effect on our consolidated financial position. Item 4.Submission of Matters to a Vote of Security Holders. An Annual Meeting of Shareholders was held on April 26, 2007.At that meeting, a majority of the shareholders of record voted to elect a total of three Class II directors with terms to expire in 2010 (Proposal I); to ratify the Directors’ appointment of Mauldin, Jenkins, Certified Public Accountants, LLC, as the independent registered public accounting firm for Atlantic BancGroup, Inc., for the fiscal year ending December 31, 2007 (Proposal II); to approve the adjournment of the Annual Meeting to solicit additional proxies in the event that there were not sufficient votes to approve any one or more of the proposals at the 2007 Annual Meeting (Proposal III). Proposal I Class II Directors with Terms Expiring in 2010 Director Votes For Votes Against or Withheld Votes Abstained Donald F. Glisson, Jr. 924,706 9,630 - Robin H. Scheiderman 924,706 9,630 - Gordon K. Watson 924,706 9,630 - Proposal II Votes For Votes Against or Withheld Votes Abstained 922,906 9,150 2,280 Proposal III Votes For Votes Against or Withheld Votes Abstained 919,530 10,846 3,960 Item 6.Exhibits. Legend (a) Incorporated by reference on Atlantic’s Form 10-KSB for year ended December 31, 1999 (b) Incorporated by reference on Atlantic’s Form 10-KSB for year ended December 31, 2000 (c) Incorporated by reference on Atlantic’s Form 10-KSB for year ended December 31, 2002 (d) Incorporated by reference on Atlantic’s Form 10-KSB for year ended December 31, 2003 (e) Incorporated by reference on Atlantic’s Form 10-QSB for quarter ended September 30, 2006 - 24 - Index Exhibit No. Description of Exhibit 3.1 Articles of Incorporation (a) 3.2 Bylaws (a) 4.1 Specimen Stock Certificate (a) 10.1 Software License Agreement dated as of October 6, 1997, between Oceanside and File Solutions, Inc. (a) 10.2 File Solutions Software Maintenance Agreement dated as of July 15, 1997, between Oceanside and SPARAK Financial Systems, Inc. (a) 10.3 Remote Data Processing Agreement dated as of March 3, 1997, between Oceanside and Bankers Data Services, Inc. (a) 10.4 Lease dated September 27, 2000, between MANT EQUITIES, LLC and Oceanside. (b) 10.5 Lease dated August 22, 2002, between PROPERTY MANAGEMENT SUPPORT, INC., and Oceanside. (c) 10.6 Change in Control Agreement for Barry W. Chandler. (e) 10.7 Change in Control Agreement for David L. Young. (e) 10.8 Change in Control Agreement for Grady R. Kearsey. (e) 14 Code of Ethics for Senior Officers Policy. (d) 16 Letter on Change of Certifying Accountant (incorporated by reference on Form 8-K filed October 2, 2006). 31.1 Certifications of Principal Executive Officer required by Rule 13a-14(a)/15d-14(a) under the Exchange Act 31.2 Certifications of Principal Financial Officer required by Rule 13a-14(a)/15d-14(a) under the Exchange Act 32.1 Certifications of Principal Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of Sarbanes-Oxley Act of 2002 32.2 Certifications of Principal Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of Sarbanes-Oxley Act of 2002 - 25 - Index SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the issuer has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Atlantic BancGroup, Inc. Date:August 10, 2007 /s/ Barry W. Chandler Barry W. Chandler President and Chief Executive Officer Date:August 10, 2007 /s/ David L. Young David L. Young Executive Vice President, Chief Financial Officer, and Corporate Secretary - 26 -
